Citation Nr: 0513707	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar and thoracic spines with mild wedging 
of T12 and L1 (back condition), currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection, either directly or 
secondarily, for a sleep disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


REMAND

The veteran served on active duty from August 1990 until 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 2001 rating 
decisions of the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 
2005, a videoconference hearing was held before the 
undersigned.

For the reasons discussed below, these issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Back Condition

The veteran has testified before the Board that he has 
experienced numbness in his legs, stiffness, and pain 
radiating down to his feet.  The veteran testified further 
that it is never a question of whether he is feeling pain; 
rather, it is a question of how much pain he feels.  In a 
Notice of Disagreement (NOD), the veteran indicated that he 
felt his back condition was worse than it had been rated, a 
contention that he reiterated during his hearing before the 
Board.

A review of the veteran's claims file reveals that the 
veteran last received a VA examination of his back in August 
2001.  Given the length of time between the last VA 
examination and the present, it is difficult to ascertain the 
current nature of the veteran's back disability.  While the 
veteran's claims file contains subjective complaints of back 
pain since August 2001 and testimony from the veteran that 
his disability is more severe than his current rating 
demonstrates, this evidence is not sufficient to merit a 
higher rating.  However, it is enough, in this case, to 
warrant another VA examination of the veteran's back.

Therefore, in an effort to fully assist the veteran in 
substantiating his claim for an increased rating of his back 
condition, the Board finds that a remand is necessary to 
further develop the medical record.

Sleep Disorder

A review of the veteran's claims file reveals some confusion 
as to how to correctly frame the issue of the veteran's 
sleeping difficulties.  As such, in an effort to fully assist 
the veteran, the Board will address in this remand both 
direct and secondary service connection both for the 
diagnosed sleep apnea, as well as for a more general sleep 
disorder or insomnia.

The veteran testified before the Board that he began having 
difficulty sleeping after falling off an airplane ladder 
during service and injuring his back.  A review of the 
veteran's service medical records (SMRs) show he was 
prescribed the anti-insomnia medication Halcion in March 
1994.  The veteran confirmed he used Halcion for a couple 
months in his testimony before the Board.

Following service, the veteran testified that he has 
continued to have difficulty sleeping.  According to the 
veteran, a sleep study indicated that he had rapid leg 
movement during his sleep, which aggravated his lower back 
and in turn disturbed his sleep.  In March 1999, the veteran 
underwent a sleep study at the VA.  The physician concluded 
that the veteran had relatively normal sleep staging and that 
the veteran was a good sleeper.   Nevertheless, sleep apnea 
was subsequently diagnosed. 

Based on the evidence as outlined above, the veteran's file 
contains insufficient information on which to determine 
whether the veteran's sleep disorder began during service or 
was caused by his fall in service.  In particular, no medical 
opinion provides the critical nexus between the veteran's 
present sleeping problems and his time in service.  However, 
his SMRs document at least prescription of a medication used 
to treat insomnia.  Therefore, in an effort to fully assist 
the veteran in substantiating his claim, the Board finds that 
a remand is necessary to further develop the medical record.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  

TDIU

It is proper to defer consideration of this issue until the 
veteran's claims for an increased rating and for service 
connection have been resolved.

As such, this matter is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Memphis for 
treatment from March 2004 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2. Following receipt of the veteran's VA 
treatment records, the RO should schedule 
the veteran for an examination of his 
back.  The examiner should be provided 
with the veteran's claim file and asked 
to fully review it.  Any opinion rendered 
must be supported by a complete 
rationale.  The examiner should 
specifically:

(a) Evaluate the range of motion of the 
veteran's back;

(b) Comment on the functional loss due to 
pain, or any weakened movement, excess 
fatigability, incoordination, or pain on 
movement, as delineated by DeLuca v. 
Brown; 

(c) Comment on the presence, if any, of 
ankylosis, arthritis, or intervertebral 
disc syndrome; and 

(d) Comment on the presence, if any, of 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment.

(e) Comment on the effect of the 
veteran's back condition on his ability 
to obtain and retain employment.

3.  The veteran should also be scheduled 
for another sleep study.  The examiner 
should be provided with the veteran's 
claim file and asked to fully review it.  
After examining the veteran and reviewing 
his claims folder, the examiner should 
then render opinions as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current sleep disorder 
(whether classified as apnea, insomnia, 
some other variety of sleeping disorder, 
or a combination thereof) either:
?	began during service or as a 
consequence of the veteran's 
service, or
?	was caused by or aggravated by the 
service-connected back disability. 

Any opinion rendered must be supported by 
a complete rationale.  

4. When the development requested has 
been completed, the claims should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




